UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7253


DENNIS MAURICE TEMPLE, a/k/a Dennis Temple,

                Plaintiff - Appellant,

          v.

SHERIFF JAMES SINGLETON, in his individual capacity; CAPTAIN
GREG REED, in his individual capacity; SERGEANT SCOTT
ARNOLD, in his individual capacity; SERGEANT JERRY MOSS, in
his individual capacity; SOLICITOR CHRISSY T. ADAMS, in her
individual capacity; ASSISTANT SOLICITOR LINDSEY S. SIMMONS,
in her individual capacity; ANDERSON-INDEPENDENT NEWSPAPER,
INC.; REPORTER JOHN DOE, a/k/a Don Kausler; DAILY JOURNAL
NEWSPAPER, INC.; REPORTER ANDREW MOORE, in his individual
capacity;   REPORTER  NORMAN   CANNON,  in   his   individual
capacity; GREENVILLE NEWSPAPER, INC.; PUBLISHER STEVEN R.
BRANDT, in his individual capacity; EDITOR JOHN PITTMAN, in
his individual capacity; FOX CAROLINA NEWS, INC.; REPORTER
CODY ALCORN, in his individual capacity; REPORTER DIANA
WATSON, in her individual capacity; NEWS 13, INC.; REPORTER
DARCEL GRIMES, in his individual capacity; REPORTER TAMMY
WATFORD, in her individual capacity; NEWS 7, INC.; REPORTER
GORDON DILL, in his individual capacity; REPORTER TOM
CRABTREE, in his individual capacity; NEWS 4, INC.; REPORTER
CAROL GOLDSMITH, in her individual capacity; REPORTER NIGEL
ROBERTSON, in his individual capacity; OCONEE COUNTY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Joseph F. Anderson, Jr., Senior
District Judge. (8:14-cv-04832-JFA)


Submitted:   November 17, 2015            Decided:   November 20, 2015
Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis M. Temple, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Dennis    Maurice       Temple          appeals     from    the       district       court’s

judgment dismissing his 42 U.S.C. § 1983 (2012) civil rights

action.     The district court referred this case to a magistrate

judge      pursuant           to      28        U.S.C.        § 636(b)(1)(B)                (2012).

The magistrate judge recommended that the complaint be dismissed

and    advised    Temple       that       failure     to    file       timely       and    specific

objections to this recommendation could waive appellate review

of a district court judgment based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been      warned         of        the         consequences             of      noncompliance.

United States v.         Benton,          523    F.3d      424,    428       (4th     Cir.    2008)

(holding    that    a    “general          objection”        to    a     magistrate         judge’s

finding    is    insufficient             to    preserve      a        claim    for       appellate

review); Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (“We have long held that the Federal

Magistrates      Act     cannot       be       interpreted        to    permit       a    party    to

ignore    his    right    to       file    objections        with       the    district       court

without    imperiling         his    right       to   raise       the    objections          in   the

circuit     court        of        appeals.”          (internal           quotation          marks,

alterations, and ellipsis omitted)); Wright v. Collins, 766 F.2d

841, 846 (4th Cir. 1985) (“[W]e hold that a pro se litigant must

                                                 3
receive    fair   notification       of   the   consequences     of    failure   to

object to a magistrate’s report before such a procedural default

will result in waiver of the right of appeal.”).                       Temple has

waived    appellate    review   of    the     district   court’s      judgment   by

filing    nonspecific     objections          to   the    magistrate       judge’s

recommendation after receiving proper notice.                   Accordingly, we

affirm the district court’s judgment.

     We dispense with oral argument because the facts and legal

contentions   are     adequately     presented     in    the   materials    before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                          4